RIDDICK, Circuit Judge
(dissenting).
Before the Housing Expediter is entitled to the injunction granted in this case, he should be required to allege and prove that the premises which he wishes to inspect are within his jurisdiction as controlled housing accommodations, or at least, that he has probable cause to so believe. The necessary allegation can not be found in the complaint. The Expediter offered no proof concerning the character of the housing accommodations. The only charge made in the complaint is that defendant is guilty of violation of a regulation promulgated by the Housing Expediter, which by its express terms does not apply to decontrolled accommodations. The Housing Expediter does not allege that he has any cause, probable or improbable, either to believe that the housing accommodations operated by appellant are within his jurisdiction as controlled housing accommodations, or that the appellant is guilty of any violation of the Housing and Rent Act of 1947, as amended, if perchance appellant’s housing accommodations are not decontrolled by the Act.
Appellant in its answer alleged that its accommodations were decontrolled by the express terms of the Housing and Rent Act of 1947, as amended, and made an offer of proof which the court received. This evidence, uncontradicted as it is in this record, sustains the allegations of the answer, as we have just held in the case of Woods v. Western Holding Corporation, 8 Cir., 173 F.2d 655. The trial judge admitted as much, but thought it unnecessary to make a finding one way or the other. The court declared as a matter of law that the Housing Expediter had the right to make the inspection and investigation for which the mandatory injunction was sought “upon complaints received by him, or probable cause, the existence of which resides with the Expediter.” But, as we have seen, there was neither allegation nor proof offered of either probable cause or complaints. On the record the Housing Expediter acts with*794out either complaint, cause, or ground for curiosity.
The facts stated above distinguished this case from the Second Circuit case of Woods v. Carol Management Corporation, 168 F.2d 791.
The judgment should be reversed.